Citation Nr: 1033905	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss disability 
of the left ear.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.S., Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to January 
1983.  He was released from active duty under honorable 
conditions.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, Oregon, 
and Waco, Texas, Department of Veterans Affairs (VA) Regional 
Offices (RO).  The Houston, Texas, RO currently has jurisdiction 
over this case.


FINDINGS OF FACT

1.  A hearing loss disability of the left ear is not attributable 
to service.

2.  Hepatitis B and C was not shown during active military 
service; the remote post service findings for hepatitis B and/or 
C are unrelated to any incident of service.

3.  The appellant is service-connected for a single disability, 
right ankle, at the 20 percent disability level; he does not meet 
the schedular criteria for TDIU and is not unable to secure or 
follow substantially gainful employment due to service-connected 
disability alone.


CONCLUSIONS OF LAW

1.  A left-sided hearing loss disability was not incurred in or 
aggravated by service; and organic disease of the nervous system 
was not manifested within one-year of separation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2. Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).
3.  Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  The criteria for entitlement to TDIU are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2002, August 2003, and August 2007 essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  The August 2003 
VCAA letter specifically advised the appellant of the criteria 
for TDIU on a schedular basis and provided him with VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability.

The August 2007 VCAA letter, which addressed the hepatitis 
claims, included notice of the disability rating and effective 
date elements of his claims.  This notice was prior to the 
initial adverse determination.

However, the original VCAA notice letters on the hearing loss and 
TDIU claims did not include notice of the disability rating and 
effective date elements.  After the initial adverse 
determination, in an August 2009, the Houston RO notified the 
appellant that the RO was working on the claim for hearing loss 
of the left ear and provided him with notice of the disability 
rating and effective elements of his claim.  VA has not provided 
the appellant with notice of the effective date element of his 
TDIU claim.  The Board finds that VA's failure to provide the 
appellant with notice of the disability rating and effective date 
elements of his hearing loss claim and the effective date element 
of his TDIU claim prior to the initial adverse determination is 
error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his hearing loss claim was readjudicated after notice had 
been provided.  In September 2008 and April 2010, VA issued a 
Supplemental Statement of the Case dated the same notifying the 
appellant of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.  

Regarding the TDIU claim, the Board finds that VA's error is 
harmless and without prejudice to the appellant because he lacks 
entitlement under the law as he does not meet the schedular 
criteria for TDIU and, as discussed below, referral to the 
Director of Compensation and Pension Services is not warranted 
for consideration of an extraschedular rating.

The Board notes that the appellant has been represented in his 
appeal by an accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been associated with the claims 
folder along with records associated with the appellant's claim 
for Social Security Administration (SSA) disability benefits.  
Prior to obtaining the SSA records and associating them with the 
claims folder, the record shows that VA made numerous attempts to 
obtain the SSA records and to fulfill its duty to assist the 
appellant.  Requests were made in March and June 2004.  VA 
contacted SSA by phone in November 2004 and February 2005 
requesting SSA records pertaining to the appellant.  VA sent 
written requests for SSA records again in February and June 2005.  
VA contacted SSA by phone in December 2005, sent an SSA records 
request in December 2007, and faxed an SSA records request to SSA 
in January 2007.  VA further sent requests to SSA for records in 
December 2007 and the CAVES in February and April 2008.  In a 
June 2008 phone call to SSA module 47, VA was told that the SSA 
folder was at the Federal Records Center, and that it was not 
likely to contain any information other than a denial letter.  
The record reflects that the appellant was kept apprised of the 
situation and given the opportunity to directly submit the 
records.

The record reflects allegations by the appellant that a doctor 
told him that he had ear damage related to an old injury.  The 
appellant has not identified by name, location, or otherwise the 
doctor who allegedly made this statement and there is no 
indication that there are missing medical records pertaining to 
hearing loss.  The appellant also vaguely stated in August 2007 
that 2 VA doctors agreed that there is a high probability of 
hearing damage during active service.  Again, he has not 
identified the doctors by name or location, and all VA treatment 
records have been associated with the claims folder.  Therefore, 
the Board finds that the duty to assist has been fully discharged 
with respect to obtaining pertinent medical records-VA, private 
and SSA.

Furthermore, VA assisted the appellant in the development of his 
claim by affording him an opportunity to appear for a hearing.  
The appellant made a hearing request in May 2003 for a Board 
hearing, which he later withdrew in written correspondence dated 
May 2006.  In July 2008, the appellant again requested a Board 
hearing.  The record contains a file copy of the notice letter 
sent to the appellant informing him of the date, time, and 
location of the schedule hearing.  VA notified the appellant 
therein that "If you do not appear for your hearing, your case 
will be processed as if your hearing request has been 
withdrawn."  He was further notified of the requirements for a 
new hearing date when there is a failure to show for a scheduled 
hearing.  The record reflects that the appellant failed to report 
for a Board hearing scheduled for May 2010.  Correspondence 
subsequently received by VA reflects no indication that the 
appellant seeks to reschedule his missed hearing or that he meets 
the requirements for scheduling such a hearing.
In some circumstances, VA's duty to assist includes providing the 
claimant with a VA examination and/or obtaining a medical opinion 
on his/her behalf.  Here, VA joint examinations were conducted in 
July 2002 and December 2003, and a VA audiological examination 
was conducted in July 2002.  The VA examinations are adequate as 
they reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, and 
on the audiological examination an opinion supported by a medical 
rationale.  The adequacy of the examinations has not been 
challenged by either the appellant or his representative.

A VA examination for hepatitis has not been conducted.  However, 
the Board finds that VA is not required to provide an examination 
on this matter because (1) the Board accepts that the appellant 
has been found to have the antibody for hepatitis B and hepatitis 
C per the 2005 private laboratory report, and (2) there is no 
indication in the record that the appellant had hepatitis in 
service or that there exists reliable evidence indicating that 
hepatitis B or C is due to an incident of service, such as, air 
gun immunizations.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (the threshold is low when considering whether there is an 
indication that a disability or persistent or recurring symptoms 
of a disability may be associated with the veteran's service); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his active 
military service).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist claimants, and that any such violations could be no 
more than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(2004).  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 
122 (2000).

I.  Service Connection

Initially, the Board notes the appellant is a peacetime era 
veteran.  He did not engage in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

"Other organic diseases of the nervous system" shall be 
considered to have been incurred in or aggravated by service 
although not otherwise established during the period of service 
if manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on or 
after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (citing Current 
Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. 
eds., 1988)).

Left-Side Hearing Loss

The appellant seeks service connection for hearing loss 
disability of the left ear.  In July 2001, he filed an original 
claim for VA compensation.  On page 1, Part D, the appellant 
reported that left side hearing loss began in October 1993.  On 
page 1, Part B, he reported that left side hearing loss began 
October 1983.  He reported treatment at Duncanville, Texas.  In a 
July 2001 statement, the appellant reported that he was exposed 
to tank fire after jumping off the back of a tank.  He stated 
that he injured his ankle and could not hear for 2 days, 
requiring treatment at the medic APC.  He further stated that 9 
years later his left ear ruptured, which required surgery.  In an 
October 2001 statement, the appellant reported that, in service, 
he fell between two tanks, broke his right ankle, lost his CVC 
helmet while tanks were firing, and lost hearing for 3 days.  In 
an October 2002 statement, the appellant reported that his left 
ear has "hurt me and given me problems since the trauma until it 
finally ruptured and died."  He reported that he had percussion 
trauma from cannon fire.  In a June 2007 statement, the appellant 
indicated that he injured his ankle while jumping down to the 
divider wall on the firing range in Germany and his CVC came off 
while the tanks were firing causing injury to the ears.  He 
states that he sat in his tank until going back to the motor 
pool, and then went to the base hospital.  In an October 2008 
statement, the appellant reiterated that he had "cannon fire 
percussion."

A review of the claims folder includes service treatment records.  
These records reflect audiological findings on service entrance 
and separation for the left ear as follows.




HERTZ




500
1000
2000
3000
4000
6000
1/1980
10
5
0
20
5
5
10/1982
10
0
0
0
30
10

On service separation examination dated October 1982, the 
appellant denied ear, nose, and throat trouble, and he denied 
hearing loss.  The appellant reported his present health as 
"great."

Service treatment records dated January 1981 reflect that the 
appellant sprained his right ankle when he jumped off a 3 foot 
wall.  X-ray was negative for fracture.  Service treatment 
records are silent for complaints, findings, or treatment of 
ear/hearing injury, to include loss of hearing from cannon fire.  
Service treatment records include a referral for hearing 
conservation program for noise exposed personnel; it was 
indicated that the appellant served with armor.  No audiometric 
test results were either taken or recorded therein.

Private treatment records dated October and November 1995 from 
Dr. J. Standefer, Jr., reflect that the appellant was seen with a 
history of sudden onset left hearing loss and vestibular symptoms 
on October 30, 1995, placed on medication and bed rest.  The 
appellant's vestibular symptoms continued to progress through the 
week resulting in surgical exploration of the left middle ear 
space for a perilymph fistula.  The pre and post operative 
diagnoses were left purulent fistula.  The treatment notes 
reflect that the physician explained the risks and benefits of 
the surgery, including that hearing will probably not return.

Report of VA audiological examination dated July 2002 reflects 
that the appellant has profound mixed hearing loss of the left 
ear.  Audiometric findings showed hearing loss disability as 
defined by VA.  Speech recognition on the left was 0 percent.  
The examiner opined that the current left ear hearing loss was 
not incurred during active service as only mild hearing loss was 
shown at 4000 Hertz.  The examiner commented that the mild 
hearing loss at 4000 Hertz on the left may be presumed due to 
excessive noise exposure during active service.

VA treatment records dated March to July 2002 reflect left ear 
complaints and history of prior ear surgery to repair a 
perilymphatic fistula.  It was noted that vertigo subsided but 
hearing did not return.  In March 2002, the assessment was 
"large perforation (absence?)" left tympanic membrane.  In 
April 2002, the appellant reported a past medical history for a 
1981 left ear rupture and 1997 left ear surgery in Dallas, Texas.

VA treatment records January to May 2004 reflect outpatient care 
for chronic left ear problems.  A February 2004 progress note 
shows a past medical history for tympanic membrane rupture in 
1981 during service.

A private medical report dated August 2004 from Dr. D. Fear, 
associated with an Ear, Nose, and Throat medical practice, 
reflects that the appellant was evaluated in December 2003.  
Profound sensorineural hearing loss of the left ear was found.  
The December 2003 evaluation report reflects that the appellant 
presented for a second opinion on his hearing loss and dizziness.  
By history, the appellant he reported significant noise exposure 
in service as a tank gunner and several episodes of "extreme 
noise concussion" and one specific episode of cannon fire next 
to his left ear which caused vertigo and a complete loss of 
hearing at that time.  Also, by history, the appellant had a 
perforated tympanic membrane and repair in 1994 by a physician in 
Duncanville, Texas.  The examiner conducted a medical 
examination.  His findings are in the evaluation report.  The 
examiner noted that he did not have medical records available for 
consideration.  The impression was as follows:

Patient with profound, left-sided hearing loss and 
imbalance.  The hearing loss is very likely 
secondary to the noise trauma in the service, but 
we need to make a complete workup has been done to 
rule out acoustic neuroma, primary otologic or 
central disease.

SSA records include duplicate copies of VA treatment records, 
records from Josephine County Public Health, and private 
treatment records showing a history of chronic left ear problems.  
An August 2003 private evaluation reflects history of noise 
exposure in service, and left ear surgery in 1997 with resolution 
of vertigo.  A December 2003 private evaluation reflects that the 
appellant is unable to hear out of the left ear.  A December 2003 
SSA Claim Summary reflects , by history, noise exposure in 
service and left ear surgery 4 years ago to repair what was felt 
to be a perilymphatic fistula, wherein vertigo subsided but 
hearing did not return.  SSA Capacity Assessment reflects a 
primary diagnosis for vertiginous syndrome, a secondary diagnosis 
for ankle sprain, and other impairment as hearing loss.

Here, the evidence of record shows that the appellant has a 
current left-side hearing loss disability as defined by VA.  See 
38 C.F.R. § 3.385.  The critical inquiry in this case involves 
whether any current disability is related to service.

Having carefully reviewing and weighing the evidence of record, 
the Board finds that the preponderance of the evidence is against 
service connected for left-sided hearing loss disability.  A 
hearing loss disability as defined by VA is not shown in service 
or within the initial post separation year.  Although mild 
hearing loss at the 4000 Hertz level was shown in service and 
attributed to noise exposure in service by the July 2002 VA 
examiner, the weight of the evidence is against a finding that 
the current hearing loss disability of left ear is related to 
service.

The Board has considered the lay evidence, which consists of 
numerous statements made by the appellant.  The appellant is 
competent to report his symptoms of hearing loss and exposure to 
loud noise in service.  38 C.F.R. § 3.159(a)(2).  Layno v. Brown, 
6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 
398, 405 (1995)(lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection.").  
However, the Board finds that the appellant is not credible 
because he is an inconsistent historian.  On his July 2001 
application for VA compensation he reports two different dates of 
onset, one being 1993 and the other being 1983.  He reported in 
July 2001 that he could not hear for 2 days and required 
treatment at the medic APC following exposure to cannon gun fire, 
but in an October 2001 statement he reported that he lost hearing 
for 3 days and service treatment records show no documented 
treatment for left ear/hearing injury.  In October 2001, the 
appellant reported that he broke his right ankle at the time he 
suffered a left ear/hearing injury, but service treatment records 
show no fracture to the right ankle on x-ray.  Also, the 
appellant reported in October 2002 that his left ear hurt and 
gave him problems since the in-service trauma.  However, service 
treatment records reflect no hearing complaints or treatment for 
loss of hearing or injury due to cannon fire; and the appellant 
specifically denied ear, nose, and throat trouble and hearing 
loss on the medical history portion of his separation 
examination.  Private treatment records dated October and 
November 1995 reflect that the appellant reported a sudden onset 
of hearing loss and vestibular symptoms in October 1995, which is 
inconsistent with his report of continuity of symptoms since 
service.

Also, the Board finds that the appellant is not credible because 
he has provided inaccurate medical histories since commencing his 
claim for VA compensation.  The record shows that the appellant 
reports a history of perforated tympanic membrane in service, but 
this is not borne out by the service treatment records, to 
include the appellant's self-report of no hearing loss or ear 
trouble on service separation examination dated October 1982.  
The appellant reports that his hearing injury was contemporaneous 
with his right ankle injury in service, and that he was treated 
by medical personnel for both injuries.  However, the 
contemporaneous treatment records show no complaints of injury or 
record of treatment for ear/hearing injury although the service 
treatment records fully document the injury and treatment for the 
right ankle.

Therefore, because the appellant is not credible, his statements 
have diminished probative value in evaluating entitlement to the 
benefit sought.

The Board has further considered the medical opinions in this 
case.  An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the appellant submitted a private medical opinion dated 
December 2003 reflecting that left-sided hearing loss was very 
likely secondary to noise trauma in service.   The Board finds 
that this opinion has no probative value for the following 
reasons.  First, the physician qualified his opinion, noting that 
he needed to make a complete work up to rule out other causes, 
i.e. acoustic neuroma.  The physician indicates, however, that 
the appellant did not return for further evaluation.  Thus, the 
physician's opinion lacks definiteness since the appellant did 
not return for further evaluation sought by the physician.  
Second, the opinion was predicated on an inaccurate medical 
history provided by the appellant and was without the benefit of 
any medical records for review.  Service treatment records were 
not provided to the examiner for review, and the appellant is not 
credible.  The physician relied upon a history that is borne out 
by the record.  The history provided by the appellant included 
experiencing several episodes of "extreme noise concussion" in 
service to include one episode of cannon fire next to his left 
ear which caused vertigo and a complete loss of hearing at that 
time.  He further reported a history of perforated tympanic 
membrane in service.  However, as indicated above, the appellant 
is not credible and the incurrence of these events is not borne 
out by the record.  Third, the appellant gave an incomplete 
medical history.  He did not report sudden onset of left side 
hearing loss and vertigo, with surgical tympanotomy for perilymph 
fistula in 1995; but rather he reported to the physician that he 
had left ear pain and drainage in 1994 with clinical findings for 
perforated tympanic membrane and resulting tympanoplasty.  The 
Board observes that Dr. Standefer's records dated 1995 reflect no 
clinical findings for perforated tympanic membrane, and very 
clearly reflect that surgery was performed to relieve increased 
vestibular symptoms.  However, Dr. Fear did not have the benefit 
of Dr. Standefer's records prior to making his opinion and could 
only rely on the history as provided by the appellant and current 
findings.  Therefore, the favorable medical opinion by Dr. Fear 
has no probative value.

The Board observes that the appellant sought a private medical 
opinion for the purpose of establishing entitlement to VA 
compensation and the appellant provided and withheld pertinent 
and accurate information from the physician.  Thus, in view of 
this and the above, the opinion has no weight in this 
determination.

The Board assigns greater probative value to the VA audiological 
examination and negative opinion dated July 2002.  Unlike in the 
case of Dr. Fear's December 2003 opinion and evaluation, the VA 
examiner had access to and reviewed the available medical records 
to include service treatment records and Dr. Standefer's medical 
records.  Also, the report of examination reflects an accurate 
medical history concerning the 1995 surgical treatment.  Thus, 
this opinion has greater probative value than the opinion of Dr. 
Fear.

With regard to any assertions of continuity of symptomatology, 
the Board notes that, although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  As indicated above, the appellant 
denied hearing loss and ear trouble on service separation 
examination.  This coupled with the absence of any documented 
left ear hearing complaints until many years after service-1995, 
and the report of recent onset at that time, weigh against a 
finding of continuity of symptomatology and again suggests that 
the appellant is an inaccurate historian.

Here, the Board further finds it probative that, at no time since 
the appellant sought treatment for his left-ear symptoms or was 
shown to have left-sided hearing loss disability, has a medical 
professional attributed his disability to his military service or 
provided a medical opinion predicated on accurate and complete 
medical evidence that suggests that hearing loss disability is 
associated with noise exposure in service.


Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Hepatitis

The appellant seeks service connection for hepatis B and C.  He 
argues that he contracted hepatitis B and C as a result of 
receiving immunizations with an air gun device in service.  In a 
November 2006 statement, the appellant argued that he never had a 
blood transfusion or used needle drugs, but he did receive 
injection from a high pressure needle in service with hundreds of 
other servicemen.  In a June 2007 statement, the appellant 
reiterated his argument.  In an August 2007 statement, the 
appellant reported that he was initially diagnosed with hepatitis 
B and C by Dr. Fear, but that VA had not told him about this 
diagnosis until later.  At this time, he continued to allege that 
hepatitis B and C were the result of inoculations by needle guns 
in service.

VA sent the appellant a VCAA letter on the claim for hepatitis in 
August 2007, which included a listing of the recognized risk 
factors for hepatitis C infections.  This list included 
intranasal cocaine use, high risk sexual activity, tattooing, and 
shared toothbrushes or shaving razors.

A review of the evidence of record shows no findings for 
hepatitis B or C in service.  Service separation examination 
reflects normal clinical evaluation.

A VA treatment note dated February 2004 reflects that the 
appellant refused a hepatitis C check, and indicated a past 
history of multiple sexual partners.

A VA treatment note dated April 2004 reflects that the appellant 
presented for an initial evaluation with his primary care 
provider.  A medical history was obtained.  A hepatitis C risk 
assessment was given.  It was noted that the appellant had risk 
factors for hepatitis C, which were multiple sex partners, and 
history of intranasal cocaine use.  The appellant refused testing 
for hepatitis C.

June and July 2004 VA treatment notes shows that labs were 
performed showing positive hepatitis C antibody and that this 
information was reported to the local public health department as 
required by law.  In July 2004, the assessment was that the 
appellant "either has a past and resolved hepatitis C infection 
or his anti-HCV+ test was a false positive."

A letter dated August 2004 from Dr. Fear, a private ear, nose, 
and throat specialist, reflects that the appellant was evaluated 
for left side hearing loss in December 2003.  The December 2003 
report of evaluation was attached.  These records reflect no 
diagnosis for hepatitis B or C, or any indication that hepatitis 
testing was conducted.

A private laboratory report dated October 2005 reflects as 
follows:  "Positive anti-HBC with indeterminate anti-HBS-
consistent with previous hepatitis B infection."  It further 
reflects that "anti-HCV (+) consistent with recent or remote 
hepatitis C infection.  At least 70% of these patients are or 
will become chronic carriers of hepatitis C, with risk of chronic 
hepatitis, cirrhosis, and/or hepatoma."  The lab report also 
indicates that "Infrequently, false positive anti-HCV results 
occur.  To confirm a positive test, HCV antibody-RIBA (confirms 
presence of HCV antibody) or HCV by PCR (qualitative) (confirms 
presence of active viral replication) should be ordered."  This 
lab notified the local health department of the results.

A letter dated May 2009 from the Director of VA's Southern Oregon 
Rehabilitation Center & Clinic reflects as follows:  "...regarding 
Hepatitis C, the results indicated that you tested positive for 
the Hepatitis C antibody but supporting tests were indeterminate, 
indicating that the initial result was either false positive test 
or represented a remote infection."  It was noted that a false 
positive of hepatitis C is not life threatening and the Director 
apologized to the appellant for not having been informed of the 
results initially.

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
hepatitis B and C. The Board finds that the most probative 
evidence shows that hepatitis B and C were not present during 
service, or for many years thereafter, and the record on appeal 
contains no probative evidence that any current findings for 
hepatitis B or C is causally related to his service or any 
incident therein, including immunizations with an air gun 
injector.

Furthermore, the evidence of record shows that the appellant has 
risk factors for hepatis C, to include multiple sex partners and 
intranasal cocaine use.  The appellant speculates that his 
condition is attributable to immunizations with an air gun during 
service.  Whether an etiological relationship exists between his 
report of air gun immunization in service and contracting 
hepatitis, first documented many years after service discharge, 
is a complex medical matter and lay opinion has diminished 
probative value in this context.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006).  Therefore, the appellant's opinion 
has no probative value in this case.

Additionally, the Board finds that the appellant is not credible 
because he has given an inconsistent medical history as described 
above.  The Board observes that the appellant reports that the 
use of high pressure needles, i.e. air gun immunization, in 
service was the only possible source of his hepatitis infection.  
However, he ignores that the he self-reported having engaged in 
high-risk sexual activity and intranasal cocaine when seeking VA 
medical care.  Therefore, the Board assigns greater probative 
value to the objective evidence of record, which shows no 
hepatitis B or C in service or soon thereafter, and which shows 
no indication that hepatitis B or C was caused by or a result of 
high pressure needle, air gun, injections in service.  The 
evidence of record does not support the appellant's theory of 
entitlement.

The Board notes that the more probative evidence tends to 
establish that the appellant engaged in risk activity after 
service.  To the extent that his hepatitis may be due to abuse of 
drug activity, compensation is precluded by law, regardless of 
when that activity took place.  38 U.S.C.A. § 1131.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

II.  TDIU

A total rating based on unemployability due to service- connected 
disabilities may be granted if the service-connected disabilities 
preclude the veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

Here, the appellant is rated at the 20 percent disability level, 
under Diagnostic Code 5299-5271, for service connected for 
ligament laxity with resultant spraining and synovitis of the 
right ankle.  He is not service connected for any other 
disabilities at this time.  The record shows that he has worked 
as a truck diver until his vertiginous syndrome interfered and 
prevented him from continuing such work.  He last worked in the 
year 2000.  SSA records show that the appellant has 12 years of 
education and past work as a truck driver and "construction 
clean up painting."  The record shows that SSA disability has 
not been awarded.  SSA Form 831-U3 reflects a primary diagnosis 
for vertiginous syndromes and other disorders of the vestibular 
system, and a secondary diagnosis for sprains and strains-all 
types.

Report of VA examination dated December 2003 reflects subjective 
symptoms of weakness, easy fatigue, and poor coordination.  By 
history, he had a bad sprain the day before.  Flare-ups were 
reported to be recurrent sprains, which occur every several weeks 
and resolve over several days.  Objectively, muscle condition was 
average, there was limping of both legs due to recent bruising of 
the back and left him-which he related to falling from ankle 
sprain.  Range of motion of the right ankle was 8 degrees on 
dorsiflexion, 45 degrees on plantar flexion, 30 degrees on 
inversion, and 20 degrees on eversion.  There was some pain with 
movement and guarding, some lateral swelling and tenderness, and 
no ecchymosis.  Lateral ankle ligaments were deficient on 
palpation.  The right foot was described as normal, with average 
development.  The diagnosis was chronic synovitis secondary to 
easy spraining secondary to ligament laxity.  X-ray was normal 
except for an extra bone fragment at the tip of the medial 
malleolus.  Regarding employability, the examiner commented in an 
addendum that the appellant's "right ankle gives some difficulty 
with various standing and walking activities, but he was able to 
do his truck driving work in spite of the ankle difficulty."  
The examiner noted that the appellant stopped working because of 
left ear problems including dizziness, and that his ankle's only 
limitation on work is that work needs to be mostly sitting.  The 
examiner reiterated that "The loss of truck driving work is 
predominantly due to difficulties other than the right ankle."

Various statements of record by the appellant reflect that he was 
unable to work due to dizziness.

As an initial matter, the Board finds that the appellant is rated 
at the maximum schedular level for limitation of motion under 
Diagnostic Code 5271, and there is no indication that he meets 
the criteria for a higher rating based on ankylosis under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5271, 
5270.  A 100 percent evaluation is not available under the 
schedule based on ankle disability alone.  Therefore, the Board 
concludes that a total evaluation based on the schedular criteria 
is not warranted.

With respect to the claim for TDIU, the appellant does not meet 
the threshold criteria.  While he is service connection for a 
disability, his single service-connected disability is not rated 
as 60 percent disabling or more, and entitlement to a higher 
rating is not warranted.  Therefore, entitlement to TDIU is 
precluded as a matter of law.  When the disposition of a claim is 
based on the law, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board notes that the apart from his failure to 
meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), a 
careful review of the evidence of record shows that he is not 
unemployable solely due to service connected disability, right 
ankle disability.  Rather, the evidence of record as a whole 
reflects that, in addition to service-connected right ankle 
disability, vertiginous syndrome has interfered with the 
appellant's ability to obtain and retain gainful employment.  The 
Board observes that SSA is not limited to looking at only service 
connected disabilities when considering entitlement to SSA 
disability benefits based on individual unemployability, yet SSA 
appears to have denied his claim-and, as such, this suggests the 
appellant was found physically and mentally capable of performing 
the activities required for employment.  However, even more 
probative here, Board observes that the VA examiner in 2003 found 
that the appellant's service connected right ankle disability did 
not preclude employment; he noted that the loss of truck driving 
work-his usual occupation--was predominantly due to difficulties 
other than the right ankle.

In view of the medical record and the opinion of the 2003 VA 
examiner, the Board finds that any assertion by the appellant 
that he is unemployable due to service-connected right ankle 
alone is not credible.  The appellant has not described how any 
symptoms associated with his service-connected disability have 
precluded him from obtaining or retaining employment.  When 
describing his employment history, the appellant has not loss of 
work due to his right ankle or an inability to work due to his 
right ankle problems.

The Board assigns greater probative value to the VA medical 
opinion because, first, the opinions address the seminal question 
in this case, whether the appellant is unable to obtain or retain 
work due to service-connected disability.  Second, the opinion 
has greater probative value because it is the result of an 
interview with the appellant, which is a first-hand account of 
his service-connected disability and the effects thereof, 
performed in conjunction with an evaluation of the appellant's 
service-connected condition along with review of the claims 
folder.  An evaluation of the probative value, credibility and 
weight, to be attached to a medical opinion is within the 
province of the Board as adjudicators. Guerrieri, supra. at 470-
71.  In this case, for the above reasons, the VA medical opinion 
is highly probative and the Board notes that the appellant has 
not presented any medical or vocational opinions to the contrary.

Accordingly, the claim is denied.
 


Extraschedular

If the percentages of 38 C.F.R. § 4.16(a) are not met, the claim 
may still be referred to the Director, Compensation and Pension 
Service for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities." 38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.32l(b) (To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment).
 
In this case, there is no indication that the appellant is unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected right ankle disability for the reasons 
discussed above.  38 C.F.R. § 4.16(b).  Therefore, referral to 
the Director is not warranted.

Although TDIU is governed by 38 C.F.R. § 4.16, the Board has also 
considered the potential application of 38 C.F.R. § 3.321.  Here, 
the Board notes that an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
application of regular schedular standards is not shown.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  See also, Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995) (The Court held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.).  Furthermore, the schedular rating criteria pertaining 
the appellant's right ankle reasonably describe his disability 
level and symptomatology; therefore, the assigned schedular 
evaluation is adequate and referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b).  Thun 
v. Peake, 22 Vet. App. 111 (2008)( the Court clarified that, if 
the schedular criteria reasonably describe the Veteran's 
disability level and symptomatology, then the analysis stops and 
referral to the Director is not warranted for consideration of an 
extraschedular evaluation.).  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected right ankle disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these disabilities 
is not warranted.  38 C.F.R. § 3.321(b).


ORDER

Service connection for hearing loss disability of the left ear is 
denied.

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

TDIU is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


